DETAILED ACTION
	Acknowledgment and entry of the Amendment submitted on 8/16/22 is made.  	Claims 18-22 are currently under examination. Claims 23-26 are withdrawn.

Claim Rejections - 35 USC § 102 
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claim(s) 18-22 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Emini et al (US Patent No. 9,492,559 B2; filing date 1/15/15).
Emini et al teach immunogenic compositions comprising conjugated capsular polysaccharide antigens.  The specification at Column 2 and claims 1-7 teach that the polysaccharide may be from S. pneumoniae serotypes 1, 4, 5, 6A, 6B, 7F, 9V, 10A, 11A, 12F, 14, 15B, 18C, 19A, 19F, 22F, 23F and 33F.  It is taught that the carrier protein in the conjugate may be selected from the group consisting of a diphtheria toxoid (D), a tetanus toxoid (T), a pertussis antigen (P), an acellular pertussis antigen (Pa), a hepatitis B virus (HBV) surface antigen (HBsAg), a hepatitis A virus (HAV) antigen, a conjugated Haemophilus influenzae type b capsular saccharide (Hib), and an inactivated poliovirus vaccine (IPV) antigen.  See Claim 10.  Column 6 lines 55-56 teach that the capsular polysaccharides are prepared by standard techniques known in the art.  Colum 8, lines 34-47 teach that chromatography is an optional step and not required.  The specification recites that the individual polysaccharides are typically purified with centrifugation, precipitation, ultra-filtration and/or column chromatography.  These polysaccharides are in ‘substantially pure form’.  Although Emini do not specifically recite the use of silicone dioxide to aid in purification or the steps in instant claims 20-22, the product claimed appears to be identical to that which is instantly claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP Section 2113.   The patent teaches that the polysaccharides are in substantially pure form and any method which results in a pure polysaccharide may be used, including one which do not use chromatography.
3.	Claim(s) 18-22 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated Khandke et al (US Patent No. 9,095,567 B2; filing date 5/25/11).

Khandke et al teach multivalent immunogenic composition comprising a polysaccharide-protein conjugates consisting of pneumococcal capsular polysaccharides from Streptococcus pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F and 23F, individually conjugated to CRM.sub.197.  See claim 1.  Although Kahndke do not specifically recite the use of silicone dioxide to aid in purification or the steps in instant claims 20-22, the product claimed appears to be identical to that which is instantly claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP Section 2113.   The patent teaches that the polysaccharides are in substantially pure form and any method which results in a pure polysaccharide may be used.
Response to Applicants’ arguments:
Applicants argue that the claimed composition differs from Emini or Khandke because:
“…the immunogenic composition of the presently claimed technology contains purified capsular polysaccharides with substantially no protein contamination (below detection levels) while the concentration of capsular polysaccharides
is maintained. (See, e.g., Specification at Tables 1, 3, 4, 5, 6A, 6B and 8.)

This argument is not commensurate in scope with the claimed invention which recites “substantially free of protein contamination’.  Emini and Khandke both teach the isolation of capsular polysaccharide from S.pneumoniae.  Emini teaches at column 6 lines 55-56 teach that the capsular polysaccharides are prepared by standard techniques known in the art.  Colum 8, lines 34-47 teach that chromatography is an optional step and not required.  The specification recites that the individual polysaccharides are typically purified with centrifugation, precipitation, ultra-filtration and/or column chromatography.  These polysaccharides are in ‘substantially pure form’.  Although Emini do not specifically recite the use of silicone dioxide to aid in purification or the steps in instant claims 20-22, the product claimed appears to be identical to that which is instantly claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP Section 2113.   There references teach that the polysaccharides are in substantially pure form and any method which results in a pure polysaccharide may be used, including one which do not use chromatography (Emini).  These purification methods for the polysaccharide would result in the polysaccharide being substantially free of contaminants and proteins.  The instant claims recite ‘substantially free of protein contamination’.  They do not further define the meaning of that phrase.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. Applicants have not shown that the product of the prior art is any different than that which is instantly claimed.  

Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Emini et al (US Patent No. 9,492,559 B2; filing date 1/15/15), Khandke et al (US Patent No. 9,095,567 B2; filing date 5/25/11) in view of Lees et al (WO 99/39739 A1)  and further in view Rangaswamy (WO 2008/035372), Anonymously Disclosed (referred to as AD below), "A Novel Purification Process for Pneumococcal . Polysaccharide Antigen," IP.COM Disclosure Number: IPCOM000237738D. publication date: July 8, 2014), Suarez et al (App. Environ. Microbio. Feb. 2001. 67(2): 969-971) and Chemlik et al (J. Chromotography A, 790: 93-100. 1997).
The teachings of Emini and Khandke et al are set forth above. However, they do not particularly exemplify the use of silicone dioxide to purify the polysaccharides.
Lees et al discloses purification of capsular polysaccharides from S. pneumoniae.  The reference teaches separation of free protein from capsular polysaccharide-protein conjugate vaccines.  Page 7 recites that a procedure for removing unconjugated or free protein from a liquid mixture that includes a protein-polysaccharide conjugate and/or a polysaccharide component.  Page 8 recites that porous silica particles are very suitable for use as the solid phase with sizes in the range of 1-50 micrometers with 5-10 micrometers being particularly preferred. Pages 8 and 9 disclose commercially available silica material and resins.  It is taught that any suitable method can be used for contacting the restricted-access media material with the liquid material containing the free protein, the protein-polysaccharide conjugate, and/or the polysaccharide. To assure good contact and separation, preferably some sort of mixing or agitating process is provided. Processing the liquid mixture with solid phase material in a batch wise manner is advantageous in some respects because it allows one to incrementally add solid phase material until the desired level of free protein is removed without excessive conjugate binding to the solid phase material, Free protein removal can be monitored between solid phase additions, for example, by HPLC. In this batch system, free protein removal can be readily monitored and controlled.  It is taught that a further processing to remove free polysaccharide may also be employed.  Example 1 on page 15 illustrates removal of unconjugated or free tetanus toxoid protein from a reaction mixture including a tetanus toxoid-Pneumococcal capsular polysaccharide 14 conjugate on a StrataClean silica resin. Examples include the reaction at room temperature, e.g., 20 to 25 Degrees Celsius.
	Although Emini, Khandke and Lees et al does not specifically teach a method for isolated polysaccharide from a solution of lysed cells. It would have been prima facie obvious that lysed cells could be used as evidenced by the following prior art.
Rangaswamy et al discloses removal of proteins from capsular polysaccharide conjugates with silica resins (SiO2) and tetanus toxoid-conjugated pneumococcal polysaccharides.  The polysaccharides are isolated from bacterial broth comprising proteins, nucleic acids and cell walls.  The separation of the polysaccharide, HA, from broth is taught.
AD discloses a purification process for Pneumococcal polysaccharide antigen, and demonstrates with Serotypes 2, 9N,9V,10A,12F,15B,20,22F,23F,33F, ,5,7F,14,17F,18C, 3, 6B, 11A, 19F, and 19A.  Starting from the crude Pneumococcal polysaccharide, the new process involves: 1} dissolution of the sample, 2) pretreatment of the sample, 3) column purification on CaptoTM adhere, a multimodal anion exchanger, and 4) desalting to arrive at the purified polysaccharide.  The sample is first dissolved in 10 mg/ml crude polysaccharide in saturated sodium acetate solution diluted 1:10 and then adjust the pH to 7.0. Depending on the type of polysaccharide, dissolution may require 4-10 hours.  The sample is then lysed using 10% sodium deoxycholate (SDC).   It is noted that the instant specification teaches on page 2, paragraph [0006], that cell lysis can be performed by addition of sodium deoxycholate or an alternate lysing agent. It is taught that the pre-treatment step is key to removal of proteins and nucleic acids.  
Suarez et al teach the purification of capsular polysaccharide of S.pneumoniae type 14 and its purification by chromatography.  The strains of S.pneumoniae was pre-treated which includes lysing cells with sodium deoxycholate (SDC).    See page 969, column 1 and page 970, column 2.
Chmelik et al teach the separation of polysaccharides from mixtures of proteins, nucleic acids and polysaccharides.  They teach using silica gel-size exclusion columns.  Column 1 on page 94 focuses on the use of silica packings with natural or chemically modified polysaccharides. Chemlik utilized commercially available silica columns with particle size of 5um (see page 94, column 2).  It is taught that particles in the range of 5-10 micrometers are sought. On page 99, column 2, it is concluded that unmodified silica columns can be successfully used in size determinations of dextran and, potentially, other polysaccharides.  It is taught that the rigid silica packings have the advantage of working at relatively high flow rates with shorter elution times.  Page 94, column 1, that water, aqueous buffers and mixed solvents such as water-dimethyl sulfoxide, appear to be popular mobile phases in the SEC analysis of polysaccharides. The chromatographic experiments were carried out at room temperature, e.g., 20 to 25 Degrees Celsius.
The claims recite the product-by-process product includes ‘a method for the isolation of polysaccharide by contacting or exposing lysed cells with SiO2’.  This step, e.g., contacting a lysed cell solution with SiO2, does not appear to be any different than what was known in the prior art, e.g., the pre-treatment including lysing of cells and the isolation/separation of polysaccharide using silicon resins or filters.  The prior art cited above teaches that is common to pre-treat cell solutions when purifying polysaccharides which specifically includes lysing the cells.  It was common knowledge in the prior art that cell lysis is the first step in cell fractionation, organelle isolation and protein/polysaccharide extraction and purification.   The AD reference specifically recites that the pre-treatment step of cell lysis is key to removal of proteins and nucleic acids.  The prior art also teaches that Silica resins/gels and columns were commercially available and contain the amount of the ranges in instant claim 22. Chemlik utilized commercially available silica columns with particle size of 5um (see page 94, column 2).  It is taught that particles in the range of 5-10 micrometers are sought which is in the range recited in instant claim 20. Involvement of an inventive step will only be acknowledged in the light of a surprising effect and for claims restricted to the technical features differentiating subject-matter from the prior art and responsible for said surprising effect. Only if conclusive experimental data are provided which support the existence of such a surprising effect, the technical problem may be considered the provision of an improved method of polysaccharide purification.  The current claims and ranges are taught in the prior art references.  The prior art cited teaches that the experiments may be carried out at room temperature, e.g., 20 to 25 Degrees Celsius and also teaches the silica particle size ranges and amounts, with respect to the time range in claim 21, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).    Since Applicant has not disclosed that the specific time limitation recited in instant claim 21 is for any particular purpose or solve any stated problem and the prior art teaches that polysaccharide separation methods often vary according to the sample being analyzed and various matrices, solutions and parameters appear to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the polysaccharide art.
The instant specification teaches that any ‘conventional means’ known in the prior art may be used to separate the polysaccharide from the SiO2.  The prior art references teach some of these conventional means.  It would be obvious that a SiO2 filter alone without additional chromatography could be used as the size exclusion filters were well known in the prior art followed by any chemical or cationic means for further purification.  The claimed method very broadly recites a common known step, e.g., contacting a solution of lysed cells with SiO2, and purification of the polysaccharide.  The claims do not describe a manner of separating SiO2 and any conventional means, as recited in the instant specification, and which often do not include chromatography would have been obvious choices to one of ordinary skill in the art at the time the invention was made.
Response to Applicants’ arguments:
Applicants argue that:
Applicant respectfully disagrees with the Examiner’s rationale and conclusion because the cited references, alone or in any combination, do not provide the requisite teaching of every recited feature for a person of ordinary skill in the art to arrive at the present claims. 
 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicants argue that while Lee et al illustrates removal of unconjugated or free protein from a liquid mixture that includes a protein-polysaccharide conjugate and/or a polysaccharide component”, Lee is silent on using SiO2 to purify capsular polysaccharides from lysed cells and to remove resultant impurities.  Applicants further argue that:
	The present invention differs from AD, Suarez, and Chemlik in that those references all teach purification process using the chromatography method. Present claim 18 requires, in relevant part, “separating the capsular polysaccharide from the SiO2 by filtration or by centrifugation and without using chromatography to isolate the capsular polysaccharide in substantially pure form” (emphasis added). As explained in the application, chromatography
requires more technical inputs and costly resins, which makes the process commercially uneconomical. (See Specification at [0016].). Thus, the purification process of the present invention differs from AD, Suarez, and Chemlik, as it does not involve the use of chromatography. And AD, Suarez, and Chemlik all teach away from the presently claimed technology by adopting
the chromatography method.

These arguments have been fully and carefully considered but are not deemed persuasive.  The prior art references teach purification of the capsular polysaccharide in pure form, substantially free of protein.  Applicants argue that the methods taught by the prior art require more technical inputs and costly resins which make the process commercially uneconomical, so the instant invention was made for a process that does involve use of chromatography to arrive at the purified polysaccharide essentially free of the protein.  This has been fully and carefully considered, but the claims are drawn to the product, not the method of making or isolating.  The method of isolating was allowed in the parent application, now US Patent No. 10,836,839 B2).  While the prior art teaches a method that may be more costly or involve more steps the resultant product is substantially the same.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP Section 2113.   The reference teaches that the polysaccharides are in substantially pure form and any method which results in a pure polysaccharide may be used, including one which do not use chromatography.  These purification methods for the polysaccharide would result in the polysaccharide being substantially free of contaminants and proteins.  The instant claims recite ‘substantially free of protein contamination’.  They do not further define the meaning of that phrase.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. Applicants have not shown that the product of the prior art is any different than that which is instantly claimed.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 18-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 16-23 and 26 of copending Application No. 17/278,181 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are also drawn to a pneumococcal conjugate vaccine comprising a purified capsular polysaccharide conjugated to a carrier protein selected form CRM197, tetanus toxoid, while the claimed does not specifically recite that the polysaccharide is ‘substantially free of protein contamination’ like instant claim 18, co-pending claim 1 recites:
wherein the composition comprises a (w/w) percent ratio of protein
to polysaccharide (protein/PS) of about 0.5 to about 2.0, preferably, 0.7 to 1.2.
	That definition, e.g., those amounts, are ‘substantially free of protein contamination’.  Co-pending claim 18 contains many of the same serotypes in the Markush groups.  The co-pending claims do not specify the process used to obtain the claimed product.  However, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP Section 2113.   Therefore, the co-pending claims are not patentably distinct from those instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Prior art not presently relied upon:
Anderson et al (US Patent No. 4,761,283).
	Anderson teaches compositions comprising conjugated capsular S.pneumoniae polysaccharide antigens conjugated to toxoids, including diphtheria toxin and CRM197.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        10/25/22